Title: To George Washington from Henry Knox, 7 August 1790
From: Knox, Henry
To: Washington, George



Sir
[New York] August [7] 1790

Having received your directions to endevor to negociate a treaty of peace and friendship with the chiefs of the creek nation of Indians ⟨illegible⟩ comferably as far as possible to the general principles agreed to by the Senate in Augt 1789 I have the honor to inform you that in consequence thereof and by virtue of your Commission for that purpose I have this day signed a treaty with the said Creeks with certain secret articles, annexed thereto, the public treaty having been signed by Alexander McGillivry, and all the Kings chiefs and warriors whose health would permit them to attend, and the secret Articles of said treaty be[in]g signed by Alexr McGillivray on behalf of himself and the Creek nation, which treaty I have now the Honor to submit to you and by your order to lay before the Senate.
It may not be improper to state, that as late negotiations at the Rock Landg on the Oconee river failed to produce, a treaty of peace and the implied truce established between the parties at Jekel Island be[in]g nearly expiri’g, the United States were placed in a peculiarly embarressed situation. the creeks, provided they ⟨comenced⟩ depredations.
After the issue of the negociations at the Rock Landg it was presumd the United States could not consistently with a due regard to their own dignity send any more commissiners to experience, probably a repetition of the same conduct what the Other commissioners had received.
The General Government had properly taken up the business, and there was an obligation on it to proceed & establish a solid peace, or to take eventual measures, not only for the effectual defence of the frontiers of Georgia, but to punish with just severity the Creeks if they should commit any further depredations.

The expence of blood & treasure of a war from which neither honor or proffit could be derived, was to be avoided if possible—an expedient therefore was devised to place informally before the Creeks the extreme danger of their situation—that any hostilities on their part must inevitably bring down on their nation, the vengance of the United States—that such hostilities war appeared to be inevitable.
That therefore they could possess no security but in an intimate connection and Alliance with the United States, but that the said States could make no further offers for this purpose—They had already done all that could be required of their national justice or humanity. That all further advances must be made by the Creeks. That if they were desirous of averting the evils impendg over them, and to embrace the advantages of an alliance with the Union, they must come forward for that purpose to the residence of the General Government where they should have justice administered to them.
These assurnces ably enforced by Colonel Willet who was the informal messenger on this occasion had the desired effect, and the Chiefs now in this city, came with that confidence in the justice of the General Government which its fame has justly instanced, and which it will be its glory to preserve unsullied.
In adjusting the terms of a treaty between the United States and the Creeks the greatest difficultes have been raised on the artic[l]es of Boundary lines and Commerce.
The wide differenc[e] in judgement of the boundary between the State of Georgia and the Creeks has been the cause of several years War between the said parties, the creeks ⟨refusing⟩ to acknowledg the claims of Georgia These claims arise out of three certain treaties made by the Commissioners of the said State with the Creeks to wit at Augusta 12 Novr 1783—Galphinton, 12 Novr 1785, and Shoulder Bone the 3d of Novr 1786. The state of Georgia, assert the validity of the said treaties, and the cessions of land therein contained which is denied on the part of the Creeks.
On the one hand recourse has been had to the evidence of the documents in the public possession produced by the state of Georgia in support of the validity of the said treaties.
And on the other hand, to the evidence produced by the Creeks against the validity of the said treaties.

And also to the reports and evidence contained therein of the various commissioners and superintendents as far as his sense would serve to elucidate the said treaties, together with the examination of the Tallisee King who was an agent in formg the said treaties.
In estimating the validity of the said treaties as far as the Government of the United States may be concerned, due reference has been also had to the Articles in the late Confederation respectg the powers of the U. States in Indian affairs, and also the Opinion of Congress on that subject 26th Octr 1787.
The subscriber, without definitively statig his judgement on a point of so much delicacy, as to right of Georgia ⟨the⟩ making the said treat[i]es under the late ⟨illegible⟩ or the circumstances under which the said treaties were formed, begs leave to observe that it is of high importance to the state of Georgia to possess the Oconee lands so called, as the said state has ⟨divided⟩ the same among certain description of its citizens—These lands the Creeks have with great difficulty & persuasion been induced to relinquish for sake of accommodation, and the other considerations stated in the fourth article of the treaty.
Every argument of a political & pecuniary nature has been repeatedly urged in vain to obtain a confirmation of the land to the eastward of a temporary line, mentioned in the treaty of Galphinton in Novr 1785 in a south west direction, from the forks of the Oconee & Oakmulgie rivers and between the same, and the old line from the Altamaha to the St Marys River—This confirmation of the said lands they refused as being the best winter hunting grounds of the lower Creeks—and after all—I was told, that their refusal to accede to that line was an ultimatum upon their part from which no apprehensn of consequences would induce them to depart.
The land so refused to be confirmed, is stated to be generally barren, sunken, and incapable of Cultivation, expecting on the margins of some of the rivers on which by improvement rice might be cultivated—But it is stated by some to be aboundg in Lumber.
As I have been informed that the said land has not be[en] appropriated to individuals, but only pledged for the emission of a certain paper curricy therefore it may be presumed that the said state will not suffer any real Inconvenien[ce]s from not having it included in the present treaty.

The other general objects of the
The present moment is probably too full of events relatively to our south western frontiers, and the opportunity of firmly attaching the Creeks to our interests too precious, to suffer a strip of ⟨land⟩, circumstanced in all respects as the one in question is, to be the means, of placing that powerful nation of indians in an opposite scale instead of makg of them our friends forever.
I flatter myself that the boundry fixed in the treaty will be found on examination entirely consistent, with the principles of National Justice policy and hum[an]ity.
